DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “image capturing module” (claim 1), “communication unit” (claim 1), “driving unit” (claim 1), “sensing unit” (claim 1), and “processing unit” (claim 1).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For purposes of this examination the “means plus function” limitations are interpreted as follows:
image capturing module is interpreted as a camera and equivalents (“the image capturing module 92 is implemented by, but is not limited to, a camera” (Specification [p. 5])), 
communication unit is interpreted as a network interface controller or a wireless transceiver that supports wired communication standards and/or wireless communication standards and equivalents (“the communication unit 14 is implemented to be a network interface controller or a wireless transceiver that supports wired communication standards and/or wireless communication standards, such as Bluetooth technology standards or cellular network technology standards, but is not limited thereto” (Specification [p. 10])), 
driving unit is interpreted as a motor and three wheels and equivalents (“the driving unit 13 includes a motor (not shown) and three wheels 131, 132, 133 as shown in FIGS. 3 and 4” (Specification [0040])), 
sensing unit is interpreted as two infrared sensors and equivalents (“the sensing unit 12 of the mobile robotic device 1 includes two infrared sensors 121 and 122” (Specification [pp. 11-12])), and 
processing unit is interpreted as a central processing unit (CPU), a microprocessor, a micro control unit (MCU), a system on a chip (SoC), or any circuit configurable/programmable in a software manner and/or hardware manner to confer functionalities discussed in this disclosure and equivalents (“the processing unit 11 may be implemented by a central processing unit (CPU), a microprocessor, a micro control unit (MCU), a system on a chip (SoC), or any circuit configurable/programmable in a software manner and/or hardware manner to confer functionalities discussed in this disclosure” (Specification [pp. 10-11]))
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “movement” (P31:L3).  Claim 1, upon which claim 2 depends, recites “movement” (P29:L17).  The first instance of a singular claim element should generally begin with “a” or “an” (or no indefinite article when referring to a plurality of an element), while subsequent reference should be to “the” or “said” (a definite article).  It is permissible to use no indefinite articles for plural claim elements.  Using "a” or “an" (or using no indefinite article) for the subsequently recited claim elements creates confusion as to whether the first instance of the claim element is being referred to or whether a new claim element is being identified.  Dependent claim 8 recites similar language and is similarly rejected.  Dependent claims 3-4 inherit this discrepancy by nature of their dependencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, TW 201932172 A (hereinafter Yang) in view of NISHI, US 2018/0307045 A1 (hereinafter Nishi).

Regarding Claim 1:  Yang discloses an educational gaming system, adapted to be used with an electronic device, the electronic device including an image capturing module, said educational gaming system comprising: 
a plurality of control cards each of which has a control-card graphic corresponding to a control-card instruction (Yang, a number of program cards, and each program card has a command map and an identification code that coexists with the command map and is used to link a program command [p. 2 of the English translation]); 
a plurality of road pieces which are to be arranged to form a road, and each of which is shaped as a square and has a piece background and a foreground pattern, where said piece background is colored with one color selected from among a light color and a dark color, and said foreground pattern is colored with the other one color among the light color and the dark color (Yang, a number of map cards arranged in a map, and each map card has a label and an identification code that coexists with the label and is used to link at least one label; each map card 31 is rectangular, and has a map 311, an identification code coexisting with the map 311, four sides 312 [p. 2 of the English translation] and [Fig. 5]); and 
a mobile robotic device configured to move on the road formed by said road pieces (Yang, the mobile toy can be controlled to move on the program cards and on the map cards [p. 2 of the English translation]), and including a communication unit (Yang, the control unit is mounted on the mobile toy [p. 2 of the English translation]), a driving unit (Yang, the action toy 5 includes a main body 51, two action wheels 52 pivotally disposed on the body 51, two action motors 53 disposed on the body 51 and used to generate power [p. 3 of the English translation]), a sensing unit (Yang, the control unit is mounted on the mobile toy, and includes an optical sensor [p. 2 of the English translation]), and a processing unit that is electrically connected to said communication unit, said driving unit and said sensing unit (Yang, the control unit is mounted on the mobile toy, and includes ... a processor [p. 2 of the English translation]); 
wherein said communication unit of said mobile robotic device is communicable with the electronic device that executes an application program (APP) customized for said educational gaming system, an image of said control-card graphic of one of said control cards to be captured by the image capturing module (Yang, the control unit is mounted on the mobile toy, and includes an optical sensor, a memory, and a processor electrically connected to the optical sensor and the memory; the memory is used to store program instructions and coordinate information linking the coded messages, the processor generates a program according to the program instructions of the program cards, and according to the program and the Wait for the coordinate information, control the mobile toy to follow the map cards, and perform a continuous action [p. 2 of the English translation]) 
transmit the control-card instruction thus obtained to said communication unit of said mobile robotic device (Yang, the optical sensor is used to read relative information during the movement of the mobile toy; position identification code, and output a coded message, the memory is used to store program instructions and coordinate information linking the coded messages, the processor generates a program according to the program instructions of the program cards, and according to the program and the Wait for the coordinate information, control the mobile toy to follow the map cards, and perform a continuous action [p. 2 of the English translation]); and 
wherein said processing unit of said mobile robotic device is configured to obtain at least one road-piece signal value that is generated by said sensing unit by scanning one of said road pieces, and to control, based on the control-card instruction and the at least one road-piece signal value, said driving unit to drive movement of said mobile robotic device (Yang, the optical sensor 61 has an optical head 611 penetrating out of the bottom of the body 51 and facing downward, and is used for reading the identification code of the relative position during the movement of the mobile toy 5 and outputting a coded message M; the optical sensor 61 can further determine the color of the relative position [p. 3 of the English translation]).  
Yang fails to explicitly disclose 
to enable the electronic device to conduct, by utilizing a supervised learning model contained in the APP with the image of said control-card graphic serving as input, a machine learning algorithm so as to obtain the control-card instruction corresponding to said control-card graphic.
Nishi teaches 
to enable the electronic device to conduct, by utilizing a supervised learning model contained in the APP with the image of said control-card graphic serving as input, a machine learning algorithm so as to obtain the control-card instruction corresponding to said control-card graphic (Nishi, the image analysis unit 11 detects character regions and image regions in the real image captured by the image capture unit 22, takes out characters from the character regions, and recognizes image patterns in the image regions to extract information indicating the operational state and information on the identity of the piece of factory equipment; machine learning techniques may be used in the image analysis processing by the image analysis unit 11 [0041]).
Yang discloses a programming toy set includes a number map card, a number program card arranged on a map, a control toy that can be controlled on the program cards, and an action toy moving on the map cards, and a control installed on the action toy unit (Yang [p. 1 of the English translation]).  Each map card has an identification code linked to a tag information (Yang [p. 1 of the English translation]).  Each program card has an identification code linked to a program instruction (Yang [p. 1 of the English translation]).  The control unit includes an optical sensor that reads an identification code of a relative position and outputs a coded message, a memory that stores program instructions and coordinate information linking the coded messages, and a processor (Yang [p. 1 of the English translation]).  The processor generates a program according to the program instructions of the program cards, and controls the mobile toy to follow the map cards and perform a continuous action according to the program and coordinate information of the map cards (Yang [p. 1 of the English translation]).  In this way, through the graphic program card design, children can easily distinguish the meaning of instructions, and cooperate with the situation planning of these map cards, interact with the surrounding environment, and increase learning fun (Yang [p. 1 of the English translation]).  Yang fails to explicitly disclose the process of detecting and interpreting an identification code.  
Nishi teaches a maintenance support device that includes an image analysis unit that detects character regions and image regions in the real image captured by the image capture unit, takes out characters from the character regions, and recognizes image patterns in the image regions to extract information indicating the operational state and information on the identity of the piece of factory equipment (Nishi [0041]).  The information indicating the operational state of the piece of factory equipment is extracted from items displayed on the display device provided for the piece of factory equipment (Nishi [0041]).  The information on the identity of the piece of factory equipment to be extracted by the image analysis unit may be in the form of character information, barcodes, QR codes (registered trademark), Data Matrix (registered trademark), Maxi Code (registered trademark), or the like (Nishi [0041]).  The image analysis unit carries out character recognition in its image analysis processing by, for example, optical character recognition (OCR) technique (Nishi [0041]).  The image analysis unit recognizes barcodes and the afore-mentioned two-dimensional barcodes in its image analysis processing by known techniques applied to these codes (Nishi [0041]).  Further, machine learning techniques may be used in the image analysis processing by the image analysis unit (Nishi [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the generic method of translating the identification code into a coded message as disclosed by Yang with the method of using machine learning techniques to identify codes in images received as taught by Nishi since both methods are able to accurately identify the code and translate the code into the proper instructions to be used by a robot device.

Allowable Subject Matter
There are no prior art rejections against claims 2-9.  
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715